ORDER
On February 10, 2004, This COURT remanded this matter to the District Court for a limited factual finding within 90 days of the order. Subsequently, the District Court requested an extension of time to respond which was granted until the 20th day of May, 2004. On June 11, 2004, the District Court issued its Minute Order indicating that the requested finding of fact and conclusions of law would be provided to this COURT within 10 days of September 10, 2004.
On September 29, 2004 the Honorable Bart Fite submitted written findings of fact regarding sovereign immunity as re*10quested by this COURT. Upon review thereof, we FIND that the Petitioner, Miami Tribe of Oklahoma Business Development Authority has not waived its sovereign immunity in the transaction in litigation before the District Court in CV-01 - 37, and this cause should be remanded to the District Court with instructions to dismiss.
This ruling leaves the patron of gaming facilities utilizing gaming machines supplied by the Petitioner without an effective remedy in the event of a claim such as raised by Plaintiff in this case. If this Nation is to protect its patrons in these circumstances, the issue of sovereign immunity must be addressed by legislation or by the transaction establishing the business relationship of its parties.
IT IS THEREFORE ORDERED that this matter is remanded to the District Court with instructions to dismiss.